Name: COMMISSION REGULATION (EC) No 1753/96 of 10 September 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  international trade;  animal product;  consumption
 Date Published: nan

 No L 230/2 fENl Official Journal of the European Communities 11 . 9 . 96 COMMISSION REGULATION (EC) No 1753/96 of 10 September 1996 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1036/96 of 10 June 1996 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997 ('), as amended by Regulation (EC) No 1737/96 (2), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EC) No 1036/96 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 1036/96 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1996 to 30 June 1997 at 12 250 tonnes; Whereas the quantities for which import licence applications have been submitted exceed the quantities available; whereas, pursuant to Article 5 (3) of Regulation (EC) No 1036/96, a single percentage reduction in the quantities applied for should be fixed; Article 1 1 . All applications for import licences from 1 until 5 September 1996 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (f) of Regulation (EC) No 1036/96 shall be granted up to 66,339 % of the quantity applied for. 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 1036/96, during the first five days of October 1996 for 1 083 tonnes. Article 2 This Regulation shall enter into force on 11 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 138 , 11 . 6. 1996, p. 1 . (2) OJ No L 225, 6. 9 . 1996, p. 5.